Title: 6th.
From: Adams, John Quincy
To: 


       We recited this morning for the first time in Ferguson’s astronomy. The part which I have read is pleasing, and the study in itself is as agreeable, as it is useful and important. Mr. Williams began his course of astronomical Lectures this morning. The class attend in two divisions. He gave us the Theory of the earth’s motion. We observed the Sun through a telescope; and saw several clusters of those spots which are mentioned in astronomical books. Mr. W told us, that he once saw one of them divide in two, while he was looking through the glass. He was to have given us a view of the moon this evening but could not because the weather was cloudy.
      